Citation Nr: 9907076	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from September 1990 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Hepatitis is nonsymptomatic.  It is not productive of 
minimal liver damage, fatigue, anxiety or significant 
gastrointestinal disturbance.  Treatment has not been 
instituted and clear dietary restrictions have not been 
necessitated.


CONCLUSION OF LAW

Hepatitis is no more than 0 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20 and Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contends that residuals of hepatitis are so 
severe that higher a rating is warranted.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether stepped 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  In considering the severity of a 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (1998).  

Hepatitis will be noncompensable where it is healed, 
nonsymptomatic.  A 10 percent rating will be assigned 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  The next higher rating, 30 
percent rating will be assigned for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.  The next higher rating, 60 percent, requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating will be assigned where 
there is marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or 
more a year damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. Part 4, Code 7345 (1998).  

In a letter dated October 1991 the American Red Cross 
notified the veteran that his blood tested positive for 
hepatitis B.  A private physician confirmed that diagnosis in 
December 1991.  A VA examination conducted in December 1992 
revealed a history of hepatitis B with no evidence of 
significant complications or residuals.  Specifically, there 
was no abdominal discomfort, food intolerance, nausea, 
vomiting, pain, malaise, weight loss or weakness.  

At the VA examination, conducted in April 1997, the veteran 
complained of pain in his back but no abdominal pain.  The 
veteran indicated that he had a normal appetite and did not 
experience any weakness or malaise.  He informed the examiner 
that he did not experience any nausea, vomiting or 
intolerance to food.  Physical examination revealed that the 
veteran's abdomen was nontender, there were no palpable 
masses and bowel sounds were normal.  The examiner noted that 
his liver was not tender to fist percussion and no liver 
enlargement was detected.  There was no evidence of spider 
angiomata or gynecomastia indicating liver disease.  The 
impression was that the veteran was surface antigen positive 
for hepatitis B but did not have a disability related to the 
hepatitis B.  The examiner noted that liver tests were normal 
and that the veteran did not experience any discomfort.  The 
recommendation was for the veteran to be followed in the VA 
outpatient department for evidence of type B hepatitis.

At the April 1998 hearing the veteran complained of 
depression; low back pain, and stomach pain.  He testified 
that sometimes he felt tired and was unable to play with his 
children.  The veteran indicated that the fear of infecting 
his family caused stress in his home life and that he was 
seeing Dr. Dunn at the VA Medical Center.  His wife testified 
that the veteran was more depressed and fatigued than he was 
five to seven years ago.  She stated that he had become 
fearful of getting too close to the children.  The Board 
member held the file open for 60 days for the veteran to 
present medical records regarding depression; stomach pain; 
back pain and decreased energy due to hepatitis.

In April 1998 the veteran was seen at a VA Medical Center for 
hepatitis B follow-up.  The examination revealed normal 
liver, heart, lungs and prostate.  The examiner indicated 
that although the veteran's appetite was good he had lost 
about 10 pounds.  The recommendation was for the veteran to 
return in 6 months for re-evaluation.  

The veteran has not submitted medical records showing 
depression; stomach pain; back pain or decreased energy due 
to hepatitis.

The Board notes that the veteran has complained of a variety 
of symptoms.  However, the training and experience of the 
physicians puts them in a substantially better position to 
determine if the disability approximates the criteria for the 
next higher rating.  The Board believes that the statements 
recorded by the examiners are more probative of the degree of 
impairment.  No professional has established that the 
veteran's hepatitis is manifested by liver damage.  In this 
instance, while the veteran has reported depression; stomach 
pain; back pain and decreased energy, the doctors have 
consistently found that the veteran did not have a disability 
related to the hepatitis B.  He is not on therapeutic 
measures and dietary restrictions have not been clearly 
imposed.  On examination, he denied abdominal discomfort, 
weakness, nausea, malaise and vomiting.  His more recent 
statements are in conflict with his prior reports and are 
unsupported by any medical evidence, even though he was 
provided an opportunity to provided additional evidence.  
Ultimately, the most probative evidence of the degree of the 
veteran's impairment is the medical evidence.  That evidence 
establishes that the hepatitis is not symptomatic at this 
time.

Based on the overwhelming evidence recorded by competent 
professionals, the disability does not more closely 
approximate the criteria for the next higher evaluation.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 1991); 
38 C.F.R. 4.7 (1998).  An increased (compensable) evaluation 
is not warranted.


ORDER

An increased (compensable) disability evaluation for 
hepatitis is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


